PROSPECTUS RESORT SAVERS, INC. 2,500,000 Shares of Common Stock $0.03 per share Date of Prospectus: October 23, 2013 Prior to this Offering, no public market has existed for the common stock of Resort Savers, Inc. Upon completion of this Offering, we will attempt to have the shares quoted on the Over the Counter-Bulletin Board (“OTCBB”), operated by FINRA (Financial Industry Regulatory Authority). There is no assurance that the Shares will ever be quoted on the Bulletin Board. To be quoted on the Bulletin Board, a market maker must apply to make a market in our common stock. As of the date of this Prospectus, we have not made any arrangement with any market makers to quote our shares. In addition, we are deemed a shell company as defined by Rule 12b-2 of the Exchange Act, which status prevents investor reselling shares under Rule 144(i), unless and until1 2 months after we are no longer considered a shell company. Please refer to discussion under “Prospectus Summary” on page 1 and “Risk Factors on page 7 of the highly illiquid nature of investment in our shares. This is our initial public offering. We are registering for sale a total of 2,500,000 shares of our common stock on a self-underwritten, “best efforts” basis. There is no minimum number of shares required to be purchased by each investor. The shares will be sold on our behalf by our officers, Michelle LaCour and James LaCour. They will not receive any commissions or proceeds for selling the shares on our behalf. All of the shares being registered for sale by the Company will be sold at a price per share of $0.03 for the duration of the Offering. There is no minimum amount we are required to raise from the shares being offered by the Company and any funds received will be immediately available to us. There is no guarantee that this Offering will successfully raise enough funds to institute its business plan. Additionally, there is no guarantee that a public market will ever develop and you may be unable to sell your shares. The shares being offered by the Company will be offered for a period of two hundred and seventy (270) days from the original effective date of this Prospectus, unless extended by our directors for an additional 90 days. Resort Savers, Inc. is a development stage company and currently has no active business operations. Any investment in the Shares offered herein involves a high degree of risk. You should only purchase Shares if you can afford a complete loss of your investment. Our independent auditors have issued an audit opinion for Resort Savers, Inc., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . Neither the U.S. Securities and Exchange Commission (“SEC”) nor any state securities division has approved or disapproved these securities, or determined if this Prospectus is current, complete, truthful or accurate. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page Summary of Prospectus 3 General information about our Company 3 The Offering 6 Risk Factors 7 Risks associated with Resort Savers, Inc. 7 Risks associated with this offering 12 Use of Proceeds 18 Determination of Offering Price 19 Dilution 19 Selling Security Holders 20 Plan of Distribution 20 Shares offered by the Company will be sold by our Officers and Directors 20 Terms of the Offering 21 Offering proceeds 21 Procedures and requirements for subscription 21 Right to reject subscriptions 21 Description of Securities to be Registered 21 Interest of Named Experts and Counsel 22 Information with Respect to the Registrant 22 Description of business 22 Description of property 25 Legal proceedings 25 Market price of and dividends of the registrant’s common equity and related stockholder matters 25 Financial statements and selected financial data 27 Management’s discussion and analysis of financial condition and results of operations 27 Changes in and disagreements with accountants on accounting and financial disclosure 33 Quantitative and qualitative disclosures about market risk 33 Directors and executive officers 33 Executive compensation 35 Security ownership of certain beneficial owners and management 36 Certain relationships and related transactions 37 Material Changes 37 Incorporation of Certain Information by Reference 37 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 37 Financial Statements 39 Until December 22, 2013, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 2 2 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. In this Prospectus, unless the context otherwise denotes, references to "we," "us," "our", “Resort Savers”, and “Company” are to Resort Savers, Inc. A Cautionary Note on Forward-Looking Statements This Prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. General Information about Our Company Resort Savers, Inc. was incorporated in the State of Nevada on June 25, 2012. Resort Savers is a development stage company that intends to establish itself as a branded online source that provides discounted activities, dining, and entertainment, targeting North America’s most popular travel destinations. The company believes we will be able to deliver great value to both leisure and business travelers with our discounted rates on activities, dining and entertainment, while also providing vendors the opportunity to reach these consumers with advertising placement on our website and promotion on new media channels, such as YouTube, Facebook, and Twitter. A fee of 3% per transaction will apply to all sales. We do not currently have any agreements with such entities and there is no guarantee that vendors would negotiate a lower price with us, rather than doing business with a larger, better funded company. However, we believe we will be able to negotiate contracts with vendors, as per the industry norm, to provide a discount and provide savings to travelers because we will be initiating a localized campaign in conjunction with our on-line campaign. By providing localized focus to travelers that national companies are unable to provide, we believe we will be able to optimize impact for local vendors, which will provide us an opportunity to request discounts. It is our belief that utilizing local print media in our target destinations will help to increase our market share. We are also working on developing a cloud-based CRM (Customer Relationship Management) system for booking and managing reservations for our services. Payments for bookings will also be managed through the CRM system. This system will be available as a subscription with a one-time set up fee of $500 and monthly payments of $99 to other activity booking companies to manage their business. 3 Resort Savers will generate revenues from commissions negotiated with the activity, dining and entertainment vendors, and a 3% transaction fee on bookings, vendor ads on our website and the monthly subscription fees (TBD) from our CRM system. If we are able to raise 100% ($75,000) or 50% ($37,500) from our offering we will be able to allocate the full $12,000 to develop the CRM system with full functionality and features. However, if we are only able to raise 25% ($18,750) from our offering then we may not have the required funds to develop a fully featured and functional CRM system which will affect the monthly fees we will be able to generate from our CRM system. We are a development stage company and have not yet commenced business operations or generated any revenues. Our auditors issued a "substantial doubt" going concern opinion. Our only assets are our cash and cash equivalents at July 31, 2013, consisting of approximately $1,202 in cash generated from the issuance of shares of Company common stock to our founders. Our monthly expense rate is currently $1,500 per month, and our present capital will last us less than a month. Our funds on hand will only provide us with the ability to pay for the expenses related to this Offering. Currently we do not have sufficient capital to fund our business development. Per the Use of Proceeds section, we are attempting to raise $75,000, from this Offering. However, if we raise $37,500, we feel this is sufficient to develop the business for the next 12 months. If we are only able to raise $18,750, from the Offering, then we feel this will be sufficient for the next 12 months to cover professional fees and minimal business development. We feel we need to raise at least $12,000 to cover professional fees, office and miscellaneous expenses for the 12 months. Resort Savers’ business and corporate address is 1004 Commercial Ave., #509, Anacortes, WA 98221-4117. Our telephone number is 360-873-8866 and our registered agent for service of process is Corporate Direct, 2248 Meridian Boulevard, Minden, Nevada, 89423. Our fiscal year end is January 31. The Company will utilize a virtual workplace (employees and independent contractors will primarily work from their residences eliminating their need for permanent offices). While our officers and directors are employed by other companies that operate in Hawaii, they currently work remotely from their residence in Washington and Louisiana, where they intend to operate Resort Savers. Ms. LaCour spends the rest of her time in Hawaii. Because all the work can be done via the internet and telephone, there is no need to have a dedicated office space and the extra costs associated with that. We have no intention of finding, in the near future, office space to rent during the development stage of the company. We received our initial funding of $10,551 through the sale of common stock to our officers and directors. Michelle LaCour purchased 510,200 and 800,000 shares of our common stock at $0.005 on June 28, 2012 for $2,551 and February 19, 2013 for $4,000, respectively. James LaCour purchased 800,000 shares of common stock at $0.005 on February 19, 2013 for $4,000. Our financial statements from inception (June 25, 2012) through the period ended July 31, 2013, report no revenues and a net loss of $12,409. This is our initial public offering. We are registering a total of 2,500,000 shares of our common stock. All of the shares being registered for sale by the Company will be sold at a price per share of $0.03 for the duration of the Offering. We will be selling the 2,500,000 shares of common stock we are offering as a self-underwritten offering. There is no minimum amount we are required to raise in this Offering, and any funds received will be immediately available to us. This Offering will terminate on the earlier of the sale of all of the shares offered or 270 days after the date of the Prospectus, unless extended an additional 90 days by our board of directors. 4 There is no current public market for our securities. As our stock is not publicly traded, investors should be aware they probably will be unable to sell their shares and their investment in our securities is not liquid. Implications of Being an Emerging Growth Company As a company with less than $1.0 billion in revenue during its last fiscal year, we qualify as an "emerging growth company" as defined in the JOBS Act. For as long as a company is deemed to be an emerging growth company, it may take advantage of specified reduced reporting and other regulatory requirements that are generally unavailable to other public companies. These provisions include: · a requirement to have only two years of audited financial statements and only two years of related Management's Discussion and Analysis included in an initial public offering registration statement; · an exemption to provide less than five years of selected financial data in an initial public offering registration statement; · an exemption from the auditor attestation requirement in the assessment of the emerging growth company's internal controls over financial reporting; · an exemption from the adoption of new or revised financial accounting standards until they would apply to private companies; · an exemption from compliance with any new requirements adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotation or a supplement to the auditor's report in which the auditor would be required to provide additional information about the audit and the financial statements of the issuer; and · reduced disclosure about the emerging growth company's executive compensation arrangements. An emerging growth company is also exempt from Section 404(b) of Sarbanes Oxley which requires that the registered accounting firm shall, in the same report, attest to and report on the assessment on the effectiveness of the internal control structure and procedures for financial reporting. Similarly, as a Smaller Reporting Company we are exempt from Section 404(b) of the Sarbanes-Oxley Act and our independent registered public accounting firm will not be required to formally attest to the effectiveness of our internal control over financial reporting until such time as we cease being a Smaller Reporting Company. As an emerging growth company, Resort Savers is exempt from Section 14A (a) and (b) of the Securities Exchange Act of 1934 which require the shareholder approval of executive compensation and golden parachutes. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. 5 We would cease to be an emerging growth company upon the earliest of: · the first fiscal year following the fifth anniversary of this offering, · the first fiscal year after our annual gross revenues are $1 billion or more, · the date on which we have, during the previous three-year period, issued more than $1 billion in non-convertible debt securities, or · as of the end of any fiscal year in which the market value of our common stock held by non-affiliates exceeded $700 million as of the end of the second quarter of that fiscal year. Shell Company Status We are considered a shell company as defined in Rule 12b-2 of the Exchange Act. Rule 12b-2 of the Exchange Act defines a “shell company” as a registrant that has “nominal operations” and “assets consisting solely of cash and cash equivalents and nominal other assets.” Our shell company status prevents investor from reselling our shares under Rule 144(i) unless and until 12 months after we are no longer considered a shell company. We caution investors as to the highly illiquid nature of an investment in our shares. The Offering Following is a brief summary of this Offering.
